                               UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION

 TIMOTHY L. JEFFERSON,                                )
                                                      )
            Plaintiff,                                )
                                                      )
 v.                                                   )   No. 3:21-cv-00155
                                                      )   Judge Trauger
 METROPOLITAN GOVERNMENT OF                           )
 NASHVILLE AND DAVIDSON                               )
 COUNTY, et al.,                                      )
                                                      )
            Defendants.                               )

                                           MEMORANDUM

           Timothy L. Jefferson, an inmate at Trousdale Turner Correctional Center in Hartsville,

Tennessee, filed a pro se civil rights complaint under 42 U.S.C. § 1983 (Doc. No. 1) and financial

documentation reflecting his intent to proceed as a pauper (Doc. No. 2). The complaint is before

the court for an initial review under the Prison Litigation Reform Act and the in forma pauperis

statute.

I.         Application to Proceed as a Pauper

           The court may authorize an inmate to file a civil suit without prepaying the filing fee. 28

U.S.C. § 1915(a). The plaintiff’s financial documentation (Doc. No. 2), construed as an application

to proceed as a pauper, reflects that he cannot pay the filing fee in advance without undue hardship.

Accordingly, the plaintiff will be granted pauper status, and the $350.00 filing fee will be assessed

as directed in the accompanying order. 28 U.S.C. § 1915(b)(1).

II.        Initial Review

           The court must dismiss the complaint if it is frivolous or malicious, fails to state a claim,

or seeks monetary relief against a defendant who is immune from such relief. 28 U.S.C. §§




      Case 3:21-cv-00155 Document 4 Filed 03/29/21 Page 1 of 5 PageID #: 89
1915(e)(2)(B), 1915A(b). The court also must liberally construe pro se pleadings and hold them

to “less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

        A.       Factual Allegations

        The plaintiff alleges that, on January 10, 2000, a police officer illegally took him into

custody at the age of sixteen. (Doc. No. 1 at 2.) The plaintiff was detained at police headquarters

and subjected to a “secret interrogation under ‘Third Degree Practices,’ without the benefit of a

parent, a legal guardian, or a lawyer.” (Id. at 2–3.) The officer “framed [the plaintiff] by forcing

[him] to admit guilt to” unspecified crimes that the officer was investigating. (Id. at 3.) The plaintiff

was then taken to the Davidson County Juvenile Detention Center and subjected to a transfer

hearing where “there was no finding of probable cause by a neutral and detached magistrate that

[he] had committed a crime prior to [his] warrant less arrest.” (Id.) He has since been detained

based on “invalid petition documents,” meaning that “no legal process has ever been initiated to

bring formal charges against [him].” (Id. at 3–4.)

        The plaintiff sues the Metropolitan Government of Nashville and Davidson County, the

Metro Police Department, the arresting officer, the Juvenile Court Clerk, and the unknown

superintendent of the Juvenile Detention Center. (Id. at 1–2.) The plaintiff seeks $250,000,000 in

damages and requests that the court “correct the denial of [his] fundamental, inalienable right to

liberty.” (Id. at 5.)

        B.       Legal Standard

        To determine if the complaint passes initial review under the applicable statutes, the court

applies the Rule 12(b)(6) standard. Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). The court

therefore accepts “all well-pleaded allegations in the complaint as true, [and] ‘consider[s] the



                                                   2

      Case 3:21-cv-00155 Document 4 Filed 03/29/21 Page 2 of 5 PageID #: 90
factual allegations in [the] complaint to determine if they plausibly suggest an entitlement to

relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S.

662, 681 (2009)). An assumption of truth does not extend to allegations that consist of legal

conclusions or “‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at

678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)).

       C.      Analysis

       “There are two elements to a § 1983 claim. First, a plaintiff must allege that a defendant

acted under color of state law. Second, a plaintiff must allege that the defendant’s conduct deprived

the plaintiff of rights secured under federal law.” Handy-Clay v. City of Memphis, Tenn., 695 F.3d

531, 539 (6th Cir. 2012) (citations omitted).

       Here, because the plaintiff is seeking to invalidate his confinement, this Section 1983 action

is barred by the doctrine set forth in Heck v. Humphrey, 512 U.S. 477 (1994). “Under the Heck

doctrine, a Section 1983 suit is not cognizable if it would ‘necessarily’ invalidate the plaintiff’s

conviction or sentence, unless the plaintiff can show the conviction or sentence had been set aside.”

Sanders v. Detroit Police Dep’t, 490 F. App’x 771, 773 (6th Cir. 2012) (quoting Heck, 512 U.S.

at 487). The plaintiff does not make such a showing here.

       As explained by the Sixth Circuit, the purpose of the Heck doctrine “is to channel what

amount to unlawful-confinement claims to the place they belong: habeas corpus.” Sampson v.

Garrett, 917 F.3d 880, 881 (6th Cir. 2019) (citing Wilkinson v. Dotson, 544 U.S. 74, 81 (2005));

see also Hill v. McDonough, 547 U.S. 573, 579 (2006) (quoting Muhammad v. Close, 540 U.S.

749, 750 (2004)) (“Challenges to the validity of any confinement or to particulars affecting its

duration are the province of habeas corpus.”). And as this court noted when dismissing a similar

Section 1983 action previously filed by the plaintiff, court records made clear that the plaintiff



                                                 3

     Case 3:21-cv-00155 Document 4 Filed 03/29/21 Page 3 of 5 PageID #: 91
“has thus far failed to” have “his allegedly unlawful incarceration remedied via state proceedings,

or a federal writ of habeas corpus after exhaustion of those remedies.” Jefferson v. Metro. Gov’t

of Davidson Cnty. and Nashville, et al., No. 3:20-cv-00145, Doc. No. 5 at 4 (M.D. Tenn. Mar. 10,

2020) (Campbell, J.).

        The court summarized the plaintiff’s unsuccessful attempts to attack his conviction through

March 2020 as follows:

        This Court dismissed Plaintiff’s first petition for writ of habeas corpus under 28
        U.S.C. § 2254 in 2006. Order, Jefferson v. State of Tennessee, No. 3:05-782 (M.D.
        Tenn. Apr. 5, 2006) (Echols, J.). Since then, the United States Court of Appeals for
        the Sixth Circuit has three times denied Plaintiff leave to file a second or successive
        Section 2254 petition. In re: Timothy L. Jefferson, No. 16-6157 (6th Cir. Mar. 23,
        2017) (denying leave); In re: Timothy L. Jefferson, No. 14-6049 (6th Cir. May 28,
        2015) (same); In re: Timothy L. Jefferson, No. 12-6085 (6th Cir. Feb. 22, 2013)
        (same). Plaintiff’s numerous and on-going efforts to have the state courts invalidate
        his conviction have also been unsuccessful so far. See, e.g., Jefferson v. State of
        Tennessee, No. M2018-01638-COA-R10-CV (Tenn. Ct. App. Sep. 12, 2018)
        (dismissing application for extraordinary appeal challenging juvenile court order
        transferring case to criminal court); Jefferson v. State of Tennessee, No. M2018-
        01286-CCA-UNK-CO (Tenn. Crim. App. Jul. 25, 2018) (denying motion for plain
        error review and observing that “the Appellant’s case has been the subject of
        repeated litigation”).

Jefferson, No. 3:20-cv-00145, Doc. No. 5 at 4. Since the dismissal of the plaintiff’s previous

Section 1983 case, this pattern of unsuccessful challenges has continued. See In re: Timothy

Jefferson, No. 20-5278 (6th Cir. Aug. 27, 2020) (order denying the plaintiff’s fourth motion for

leave to file a second or successive habeas petition); Jefferson v. Washburn, No. M2019-01723-

CCA-R3-HC, 2020 WL 5960110 (Tenn. Crim. App. Oct. 8, 2020) (affirming summary dismissal

of the plaintiff’s state habeas corpus petition).

        In short, this Section 1983 action is another in a long line of attempts to invalidate the

plaintiff’s conviction after failing to do so in federal and state court. This attempt is barred by




                                                    4

      Case 3:21-cv-00155 Document 4 Filed 03/29/21 Page 4 of 5 PageID #: 92
Heck, and so this action will be dismissed without prejudice. See Sampson, 917 F.3d at 881

(citation omitted) (reflecting that Heck dismissals are without prejudice).

III.    Conclusion

        For these reasons, the plaintiff fails to state a claim under Section 1983 based on the Heck

doctrine. Accordingly, this action will be dismissed without prejudice, and the court will certify

that any appeal in this matter would not be taken in good faith. 28 U.S.C. § 1915(a)(3). The court,

therefore, will not grant the plaintiff leave to proceed as a pauper on any appeal.

        An appropriate order is filed herewith.


                                                      ____________________________________
                                                      ALETA A. TRAUGER
                                                      United States District Judge




                                                  5

       Case 3:21-cv-00155 Document 4 Filed 03/29/21 Page 5 of 5 PageID #: 93
